The date of the offense was laid in December, 1921. Claude Stewart was named as the purchaser. He testified that he, in company with Leo Burton, got a quart of whisky for which he paid $2.25. They saw the appellant before obtaining the whisky. Responding to their inquiry about obtaining whisky, he said that he might tell them which way to go to get it. They went about 400 yards into the woods and waited. Some one called, and the appellant appeared at a point about fifteen feet from Stewart and his companion. The witness then got the whisky from near a log and laid the money on the log.
It affirmatively appears that there was no one else connected with the transaction save the appellant, Stewart and Burton. Stewart had known the appellant all his life.
Burton testified that he was with Stewart a part of the time when the whisky was obtained and that the transaction took place in Lamar County in December, 1922. *Page 57 
The jury was warranted, upon the entire record, in concluding that the transaction to which Burton and Stewart testified was the same; this, notwithstanding the apparent discrepancy in the date.
The motion is overruled.
Overruled.